KEARSE, Circuit Judge,
dissenting:
I respectfully dissent. In February 1995, when his father died, Jackson-Bey, a prisoner, requested and was denied permission to wear special clothing, required because he was a member of the Moorish Science Temple (“MST”) religion, to his father’s funeral. In defense of Jackson-Bey^ claim that the denial violated his First Amendment rights, the prison officials have taken the position that Jackson-Bey was not entitled to such permission because he had not registered as an MST adherent. The record, however, viewed in the light most favorable to Jackson-Bey, see, e.g., Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, 112 S.Ct. 2130, 2136-37, 119 L.Ed.2d 351 (1992), reveals that prison officials did not acknowledge MST as a religion in February 1995. Indeed, as late as December 1995, responding to a formal request for admissions, in this action, defendants stated that they were still seeking official information on MST, and they refused to admit that MST was a religion. Whatever might ultimately be determined as to the merits of Jackson-Bey’s claim, I cannot accept the majority’s conclusion that he does not have standing to sue.